Texas Department of Criminal Justice
                                                                                        Brad Livingston
                                                                                        Executive Director




October 19,2015

The Honorable Felicia Pitre
Dallas County District Clerk
600 Commerce St. Ste. # 103
Dallas, Texas 75202




RE: LICHO ESCAMILLA, TDCJ #999432

Dear District Clerk:


Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to LICHO ESCAMILLA, issued in the
203rd Judicial District Court of Dallas County, Texas, on July2, 2015, which was carried out on
October 14, 2015. Also enclosed is the Certificate with the director's statement of compliance
with the command of the warrant. The certificate also indicates the disposition of the remains as
required by Article 43.23 of the Texas Code of Criminal Procedure.

Sincerely,



CarlaM. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL



cc: The Honorable Gregg Abbott, Governor                                                        RECEIVED IN
     The Honorable Ken Paxton, Attorney General                                       COURT OF CRIMINAL APPEALS
     Louise Pearson, Clerk, Court of Criminal Appeals
     Kelly Enloe, Chairman, Classification &Records, TDCJ                                       qpt £3 2015

cw/cf                                                                                    Abe! Acosta. Clerk
Attach



                   Ourmission is to provide public safety, promotepositive change in offender
                    behavior, reintegrate offenders into society, and assist victims ofcrime.
                                     Office of the General Counsel
                   Sharon Felfe Howell, General Counsel - sharon.howell@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                                                    P.O. Box 4004
Austin, Texas 78711-3084                                                          Huntsville, Texas 77342-4004
                                         CERTIFICATE



I hereby certify that the Death Warrant in the case of The State ofTexas vs. LICHO ESCAMILLA
issued in the 203rd JudicialDistrictCourt ofDallas County,Texas on July 2,2015 and was executed
according to the laws of the State of Texas on October 14, 2015. The death of LICHO
ESCAMILLA was caused by intravenous injection oflethal substances at the Huntsville Unit ofthe
Texas Department ofCriminal Justice-Correctional Institutions Division at (p * »         pmon
October 14,2015. The body of the deceased was given into the custody of Carnes Funeral Home
agent for the requesting relative. This Certificate and Return ofWarrant (enclosed)is in compliance
with Article 43.23 of the Texas Code of Criminal Procedure.




                      sste      -«

         COOKIE A. RLHART            William Stephens, Director
      NOTARY PUBLIC, STATEOFTEXAS
       MY COMMISSION EXPIRES
           JANUARY 3,2016            Texas Department of Criminal Justice

     Notary without Bond             Correctional Institutions Division




SUBSCRIBED AND SWORNTO BEFORE ME this the 14th day of October2015.



                                        Q p^wa.^si^a?k
                                     NOTARY PUBLIC, Walker County, Texas


My Commission expires: VS-c^Aij
RETURN OF THE DIRECTOR OF THE INSTITUTIONAL DIVISION


        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




 Came to hand, the 1st day of November, 2002 and executed the 14th
 day of October, 2015 by the death of LICHO ESCAMILLA.




DISPOSITION OF BODY:



DATE: OOj^Ltf/rl^lOlS

TIME:      \0 \ 3l (W^
                   f




                       William Stephens, Director
                       Texas Department of Criminal Justice
                       Correctional Institutions Division
                                    CAUSE NO. F01-59398-P



THE STATE OF TEXAS                              §            IN THE 203rd JUDICIAL
                                                §
VS.                                             §            DISTRICT COURT
                                                §
LICHO ESCAMILLA                                 §            DALLAS COUNTY, TEXAS


                           ORDER SETTING EXECUTION DATE



          The Court has reviewed the State's Motion to Set Execution Date and finds that the


motion should be granted; and whereas

          The Defendant, Licho Escamilla, was previously sentenced to death by the Court in

the presence of his attorneys; and

          There being no stays of execution in effect in this case, it is the duty of this Court to

set an execution date in the above numbered and styled cause, and the Court now enters the

following ORDER:

          IT IS HEREBY ORDERED that the Defendant, Licho Escamilla, who has been

adjudged to be guilty of capital murder as charged in the indictment and whose punishment

has been assessed by the verdict ofthe jury andjudgment ofthe Court at Death, shall be kept

in custody by the Director of the Texas Department of Criminal Justice, Institutional

Division, until the 14th day of October, 2015, upon which day, at the Texas Department of

Criminal Justice, Institutional Division, at some time after the hour of six o'clock p.m., in a



ORDER SETTING EXECUTION DATE
Escamilla/ose

Duplicate Original
 room arranged for the purpose of execution, the said Director, acting by and through the

 executioner designated by said Director, as provided by law, is hereby commanded, ordered

 and directed to carry out this sentence of death by intravenous injection of a substance or

 substances in a lethal quantity sufficient to cause the death of the said Licho Escamilla until

 the said Licho Escamilla is dead. Such procedure shall be determined and supervised by the

 said Director of the Texas Department of Criminal Justice, Institutional Division.

           The Clerk ofthis Court shall issue and deliver to the Sheriff of Dallas County, Texas,

 a Death Warrant in accordance with this Order, directed to the Director of the Texas

 Department of Criminal Justice, Institutional Division, at Huntsville, Texas, commanding

 him, the said Director, to put into execution the Judgment of Death against the said Licho

 Escamilla.


           The Sheriff of Dallas County, Texas is hereby ordered, upon receipt of said Death

Warrant, to deliver said Warrant to the Director of the Department of Criminal Justice,

Institutional Division, Huntsville, Texas.

          SIGNED this /Q           day ofJune, 2015.


                                                            "HORNE, JUDGE
                                              203rd JUDICIALu DISTRICT
                                                              DISTRICT COURT
                                              DALLAS COUNTY, TEXAS




ORDER SETTING EXECUTION DATE
Escamilla/ose

Duplicate Original
  THE STATE OF TEXAS              §
                                  §
  COUNTY OF DALLAS                §


                                      WARRANT OF EXECUTION



 TO THE HONORABLE DIRECTOR OF THE TEXAS DEPARTMENT OF CRIMINAL
 JUSTICE, INSTITUTIONAL DIVISION, HUNTSVILLE, TEXAS - GREETINGS:

           WHEREAS, there waspresented into Courtanindictment charging Licho Escamilla withthe

 offense of capital murder; and

          WHEREAS, in the 203rd Judicial District Court ofDallas County, Texas, Licho Escamilla
 was duly and legally convicted by a jury of the crime of capital murder upon said indictment and

 sentenced to death; andtheCourt having pronounced sentence in thepresence of the defendant and

 his attorneys, as fully appears inthe Judgment and Sentence ofsaid Court entered upon the Minutes
 of the said Court, as follows, to-wit;




                          JUDGMENT AND SENTENCE ATTACHED




WARRANT OF EXECUTION
Escamilla.wex
              You are hereby commanded to carry into execution the order of execution herein in

 accordance with this Warrant for the execution of the sentence of death, and in accordance with the

 Judgment and Sentence of thissaidCourt, shown herein, which I certify to betrueandcorrect copies

 of the original Judgment and Sentence, Mandate, and Order Setting Execution Date now on file on

 my office and entered on the Minutes of said Court.

             HEREIN FAIL NOT, but due return make ofthis Warrant showing how you have executed

 the same.


             Given under my hand and,seal ofthe 203rd Judicial District Court ofDallas County, Texas,
 on this         {?       day of JariOOlS.




     T£38t$®»>.
     COUNTYP'
      I
                                                 FELICIA PITRE, DISTRICT CLERK
      tttiufr> *~' •\    , • • .-s '^ f^,a n     DALLAS COUNTY, TEXAS
          on *> -